DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 14 and 16  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hasegawa et al. (WO 2008/062783).
Regarding claim 1, Hasegawa et al. disclose a) growing, on a surface of a first substrate (11), a stack comprising at least one semiconductor layer (fig 2a); b) bonding a second substrate (12) to a surface of the stack opposite to the first substrate (fig 2b), and then removing the first substrate (fig 2c); c) bonding a third substrate (2) to a surface of the stack opposite to the second substrate (fig 3b), and then removing the second substrate (fig 4a); d) cutting the assembly comprising the third substrate and the stack into a plurality of first chips, each comprising a portion of the stack (fig 4b); and e) bonding each first chip, by its surface opposite to the third substrate, to a surface of a fourth semiconductor substrate (53, silicon drive circuit substrate) (fig 10) inside (source and drain) and on top of which a plurality of integrated control circuits have been previously formed (figs. 5 and 6). 
Regarding claim 10,  Hasegawa et al. disclose at step c), the third substrate is bonded to the surface of the stack opposite to the second substrate by means of a bonding layer (4)  made of a polymer material (epoxy resin).
Regarding claim 14,  Hasegawa et al. disclose the first substrate (11) is made of sapphire.
Regarding claim 16,  Hasegawa et al. disclose the stack is a diode (LED) stack comprising, in the following order from said surface of the first substrate, first and second semiconductor layers of opposite conductivity types.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (WO 2008/062783) in view of Lo et al. (US 2019/0051637).
Hasegawa et al. disclose a) growing, on a surface of a first substrate (11), a stack comprising at least one semiconductor layer (fig 2a); b) bonding a second substrate (12) to a surface of the stack opposite to the first substrate (fig 2b), and then removing the first substrate (fig 2c); c) bonding a third substrate (2) to a surface of the stack opposite to the second substrate (fig 3b), and then removing the second substrate (fig 4a); d) cutting the assembly comprising the third substrate and the stack into a plurality of first chips, each comprising a portion of the stack (fig 4b); and e) bonding each first chip, by its surface opposite to the third substrate, to a surface of a fourth semiconductor substrate (53, silicon drive circuit substrate) (fig 10) inside (source and drain) and on top of which a plurality of integrated control circuits have been previously formed (figs. 5 and 6). 
Regarding claim 2,  Hasegawa et al. disclose each first chip, said at least one semiconductor layer of the stack is electrically connected to the metal pads. 
Hasegawa et al. fails to explicitly disclose each control circuit comprises a plurality of metal connection pads the first chips are respectively arranged opposite the control circuits so that, in each first chip, said at least one semiconductor layer of the stack is electrically connected to the metal pads of the corresponding control circuit
Lo disclose each control circuit comprises a plurality of metal connection pads (electrode bonding layer on target substrate 200)[0061](fig 11) the first chips are respectively arranged opposite the control circuits (10, CTR)[0066](fig 12) so that, in each first chip, said at least one semiconductor layer of the stack is electrically connected to the metal pads of the corresponding control circuit.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
 One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The LED would emit light and the control circuit would control LED’s light emission.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. the control circuit would control LED’s light emission).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (WO 2008/062783) in view of Lo et al. (US 2019/0051637).
Hasegawa et al. disclose a) growing, on a surface of a first substrate (11), a stack comprising at least one semiconductor layer (fig 2a); b) bonding a second substrate (12) to a surface of the stack opposite to the first substrate (fig 2b), and then removing the first substrate (fig 2c); c) bonding a third substrate (2) to a surface of the stack opposite to the second substrate (fig 3b), and then removing the second substrate (fig 4a); d) cutting the assembly comprising the third substrate and the stack into a plurality of first chips, each comprising a portion of the stack (fig 4b); and e) bonding each first chip, by its surface opposite to the third substrate, to a surface of a fourth semiconductor substrate (53, silicon drive circuit substrate) (fig 10) inside (source and drain) and on top of which a plurality of integrated control circuits have been previously formed (figs. 5 and 6). 
Hasegawa et al. fails to explicitly disclose at least one semiconductor layer comprises gallium nitride.
Lo disclose gallium nitride [0040] semiconductor layer. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
 One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. the gallium nitride would produce a blue light https://en.wikipedia.org/wiki/Gallium_nitride).
Allowable Subject Matter
Claims 3-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817